      Case 1:17-md-02800-TWT Document 843-1 Filed 10/07/19 Page 1 of 1



                          BEFORE THE JUDICIAL PANEL ON
                           MULTI-DISTRICT LITIGATION

IN RE: EQUIFAX, INC., CUSTOMER DATA                                         MDL No. 2800
SECURITY BREACH LITIGATION



                                 SCHEDULE OF ACTIONS

NO.            CAPTION                  CIVIL       DISTRICT COURT             JUDGE
                                     ACTION NO.
1     Samantha Woods and Joshua 4:17-cv-660         Eastern District of     Judge Amos L.
      Woods, et al., v. Equifax,                    Texas (Sherman          Mazzant, III
      Inc., et al.                                  Division)
2     Jennifer Whitfill, Jennifer   4:17-cv-771-A   Northern District of    Judge John
      Goodman, James Carroll                        Texas (Fort Worth       McBryde
      Hood, Neva Joyce Hood,                        Division)
      Larry Bentley Hood and
      Thristian Michael, et al., v.
      Equifax, Inc., et al.
3     Drew Martin, et al., v.       3:17-cv-744     Southern District of    Judge Carlton
      Equifax, Inc., et al.                         Mississippi (Northern   W. Reeves
                                                    Division)
4     Michael Kemp, et al., v.      1:17-cv-147     Northern District of    Judge Sharion
      Equifax, Inc., et al.                         Mississippi             Aycock
                                                    (Aberdeen Division)
